Citation Nr: 0333262	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  00-04 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to an increased rating in excess of 10 
percent for chondromalacia of the left knee.

3.  Entitlement to an increased rating in excess of 20 
percent for fractured left hip with traumatic arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel


REMAND

On May 1, 2003, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Inquire of the veteran as to the 
names, addresses and dates of treatment 
by any medical providers, VA or non-VA, 
from whom he has received treatment for 
disabilities of the right knee, left hip 
or left knee since May 2002.  Obtain all 
indicated records of evaluation and 
treatment.  

2.  Make arrangements with the 
appropriate VA medical facility to obtain 
an addendum opinion from the VA physician 
who examined the veteran in May 2002.  
Send the claims folder to the examiner 
for review.  
It is imperative that all questions 
listed below be answered so that the 
Board has all information necessary to 
adjudicate the pending claims.  If the 
examiner is unable to make any 
determination without engaging in 
unwarranted speculation, that must be 
indicated in the record.  The factors 
upon which any medical opinion is based 
should be discussed.  
a)  Is it at least as likely as not that 
any current right knee disability is due 
to or the result of service-connected 
left hip or left knee disabilities?  In 
answering this question, the examiner 
must address whether the veteran's left 
hip or left knee disabilities either 
produced right knee disability or brought 
about an increase in severity 
(aggravation) of right knee disability.  
The standard of proof underlined above 
should be used in formulating a response.  
If the examiner agrees or disagrees with 
any opinion of record, he/she should 
discuss the reasons.  Specifically, the 
Board calls the examiner's attention to 
the report of a July 1996 VA orthopedic 
examination which addresses the etiology 
of the veteran's right knee disability.  
b)  Describe all manifestations of the 
veteran's left hip and knee disabilities, 
to include whether there are any findings 
of subluxation, instability, locking or 
swelling.  Any instability in the left 
knee should be described as mild, 
moderate or severe.  
c)  Indicate whether there is any 
ankylosis of the left hip or left knee; 
and, if so, the position in degrees 
should be given.  If there is limitation 
of motion, the ranges of motion should be 
given in degrees for the hip and knee.  
For VA purposes, normal flexion of the 
hip is to 125 degrees and normal flexion 
of the knee is to 140 degrees; normal 
extension of either joint is to 0 
degrees.  
d)  Determine whether the left hip or 
left knee exhibits weakened movement, 
excess fatigability, or incoordination; 
and, if feasible, these determinations 
should be expressed in terms of 
additional range of motion loss or 
favorable or unfavorable ankylosis (which 
should be expressed in degrees) due to 
any weakened movement, excess 
fatigability, or incoordination.  
e)  Express an opinion on whether pain 
could significantly limit functional 
ability during flare-ups or when the left 
hip or left knee is used repeatedly over 
a period of time.  This determination 
should also, if feasible, be portrayed in 
terms of additional range of motion loss 
or favorable or unfavorable ankylosis 
(which should be expressed in degrees) 
due to pain on use or during flare-ups.  
If the physician who conducted the 
examination in May 2002 is no longer 
available, then schedule another 
orthopedic examination as needed.  
Request that the examiner provide the 
same opinions as requested above in 
paragraphs "a" through "e."  Again, 
specify that the reasons and bases for 
any answer should be discussed in full.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





